     Case 3:20-cv-03731-S Document 2 Filed 12/29/20                  Page 1 of 4 PageID 34


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


    CYNTHIA STEVENS, INDIVIDUALLY
    AND AS REPRESENTATIVE OF THE
    ESTATE OF WILLIAM STEVENS;
    VICTORIA STEVENS; PAIGE STEVENS;
    JOSEPH SCHWARZ; TAMMY SCHWARZ,
    INDIVIDUALLY AND AS NEXT
    FRIEND OF WJS, A MINOR; ASHLEY
    SCHWARZ; JUSTINE SCHWARZ;
    TREVOR SCHWARZ; AUSTIN
    SCHWARZ; CARLOS PEREZ; THERESE
    PEREZ; INDIVIDUALLY AND AS NEXT
    FRIEND OF BXP, A MINOR; ANTHONY
    NIEMIEC, AS REPRESENTATIVE OF                        CIVIL ACTION NO. 3:20-CV-03731
    THE ESTATES OF ANDREW NIEMIEC
    AND JENNIFER NIEMIEC; ANTHONY
    NIEMIEC, AS NEXT FRIEND OF NAN,
    A MINOR; AND ALLISON NIEMIEC,

               Plaintiffs,

       v.

    KIMBERLY-CLARK CORPORATION,

               Defendant.



              DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS


       Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), and LR 7.4, Defendant Kimberly-Clark

Corporation files this Certificate of Interested Persons and provides the following information:


   For a nongovernmental corporate party, the name(s) of its parent corporation and any publicly

    held corporation that owns 10% or more of its stock (if none, state "None"):

               o None
     Case 3:20-cv-03731-S Document 2 Filed 12/29/20                      Page 2 of 4 PageID 35



   A complete list of all persons, associations of persons, firms, partnerships, corporations,

    guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are

    financially interested in the outcome of the case:

            1. Kimberly-Clark Corporation

            2. Cynthia Stevens, individually and as representative of the Estate of William Stevens

            3. Victoria Stevens

            4. Paige Stevens

            5. Joseph Schwarz

            6. Tammy Schwarz, Individually and as next friend of WJS, a minor

            7. Ashley Schwarz

            8.   Justine Schwarz

            9. Trevor Schwarz

            10. Austin Schwarz

            11. Carlos Perez

            12. Therese Perez, individually and as next friend of BXP, a minor

            13. Anthony Niemiec, as representative of the Estates of Andrew Niemiec and Jennifer
                Niemiec

            14. Anthony Niemiec, as next friend of NAN, a minor

            15. Allison Niemiec




                                                     2
    Case 3:20-cv-03731-S Document 2 Filed 12/29/20     Page 3 of 4 PageID 36


Dated: December 29, 2020                  Respectfully submitted,

                                           /s/ Veronica S. Lewis
                                          Veronica S. Lewis
                                            State Bar No. 24000092
                                          Scott K. Hvidt
                                            State Bar No. 24097864
                                          GIBSON, DUNN & CRUTCHER LLP
                                          2001 Ross Ave., Suite 2100
                                          Dallas, TX 75201-6912
                                          Telephone: (214) 698-3100
                                          Facsimile: (214) 571-2936
                                          VLewis@gibsondunn.com
                                          SHvidt@gibsondunn.com

                                          Attorneys for Kimberly-Clark Corporation




                                      3
     Case 3:20-cv-03731-S Document 2 Filed 12/29/20                    Page 4 of 4 PageID 37



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 29, 2020, the foregoing document was

electronically submitted with the clerk of the court for the United States District Court, Northern

District of Texas, using the electronic case file system of the court. The electronic case file system

sent a “Notice of Electronic Filing” to all counsel of record.



                                                        /s/ Scott K. Hvidt
                                                        Scott K. Hvidt




                                                   4
